                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

PAUL DOUGLAS ADAMS                                                                PLAINTIFF


v.                               No: 4:18-cv-00862 SWW-PSH


BILL GILKELLY, et al.                                                          DEFENDANTS


                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court's findings in all

respects.

       IT IS THEREFORE ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE.

       DATED this 27th day of February, 2019.

                                                    /s/Susan Webber Wright
                                                    UNITED STATES DISTRICT JUDGE 
